                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ERICA GRASER                                                                       PLAINTIFF

v.                           Case No. 4:19-cv-00521-KGB

COREPOINT TRS, LLC and
WYNDHAM HOTELS AND RESORTS, LLC                                                DEFENDANTS

                                           ORDER

       Before the Court is plaintiff Erica Graser’s notice of voluntary dismissal with prejudice

(Dkt. No. 2). For good cause shown, the Court dismisses this case with prejudice (Dkt. No. 2).

       So ordered this 22nd day of October, 2019.


                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
